DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The office notes that there is a potentially double patenting rejection in view of the parent application US App#16246452/US Patent 10709044. However, the double patenting in view of the parent application will be held in abeyance until indication of allowance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617.
Regarding claim 1, Kennedy teaches, 
A faraday bag with closure system (Fig. 8-11, element 52, paragraph 2, title, bag for blocking RF), the faraday bag comprising:
 a first panel element (First panel being front side of the bag element 12, similar to fig 1, where the bag is folded by the line 14, such that the two panels are the region indicated by 16 
a closure section (Fig. 11, closure section seen between figure 11 and open configuration of fig 8 going backwards) defined between the shielding compartment and the access mouth, the closure section including a retention segment (see annotated drawing), a distal flap segment (see annotated drawing), and an intermediate flap segment (see annotated drawing) there between, the distal flap segment being foldably associated with the intermediate flap segment, the intermediate flap segment being foldably associated with the retention segment, the closure section being selectively actuatable between an open configuration and a closed configuration (as seen figures 8 to 9 shows open to close configuration); 
a base fastener (element 58a) being disposed 
	(a) with the first panel element, and 
	(b) with the retention segment (Figs. 8-11, as seen the front panel of element 12 comprises element 58a and provided in the retention segment); 
a flap fastener (element 58b) being disposed 
	(a) with the second panel element, and 

wherein 
(a) when the closure section is in the open configuration 
	(i) the flap fastener is disengaged with respect to the base fastener (as seen in figure 8, open configuration), and 
	(ii) the shielding compartment is accessible from an ambient environment by way of the access mouth (Fig. 8, element 54 allowing access); and 
(b) when the closure section is in the closed configuration (Figs. 9-11 but final closed position in figure 11) 
	(i) the distal flap segment is folded with respect to the intermediate flap segment (figs 8-11, paragraph 26-28), 
	(ii) the intermediate flap segment is folded with respect to the retention segment (figs 8-11, paragraph 26-28), 
	(iii) the flap fastener is engaged with respective said base fastener (as seen in figure 10 to 11 fasteners 58a-b secured to each other), and 
	(iv) the access mouth is retained in an RF-sealed configuration (Fig. 11, closed configuration to protect the device 100 from RF since this is creating faraday cage).
Kennedy does not teach the use of magnets as the fastening means between the two panel elements (first panel element and second panel element), thereby Kennedy does not explicitly teach the following limitation: 
a plurality of base magnets each being disposed 

	(b) within the retention segment; 
a multiplicity of flap magnets each being disposed 
	(a) within the second panel element, and 
	(b) within the distal flap segment; 
	wherein 
(a) when the closure section is in the open configuration 
		(i) the flap magnets are out of attractive magnetic engagement with respective said base magnets, and 
		(ii) the shielding compartment is accessible from an ambient environment by way of the access mouth; and 
(b) when the closure section is in the closed configuration 
	(i) the distal flap segment is folded with respect to the intermediate flap segment, 
	(ii) the intermediate flap segment is folded with respect to the retention segment, 
	(iii) the flap magnets are in attractive magnetic engagement with respective said base magnets, and 
	(iv) the access mouth is retained in an RF-sealed configuration.
However, providing magnets in the field of securing is not new and an alternative option to the fasteners of Kennedy (as evidence by paragraph 110 of Brundage US Pub 2018/0220757).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the magnetic closure system as taught by Zar as the closure system of faraday bag of Kennedy such that the plurality of base magnets (such as magnets of elements 108-112 of Zar) each disposed within the first panel element and within the retention segment of Kennedy's bag and a multiplicity of flap magnets (such as elements 114-118 of Zar) each disposed within the second panel element and within the distal flap segment (i.e. in the page of the fasteners 58a-b), such that the magnets as taught by Zar are provided in the place of the fasteners of Kennedy since providing magnetic fastening would enable self-sealing capability of the bag and a user can perform one-handed operation of sliding the electronic device in and out of the bag (paragraph 20, Zar). Furthermore, the modified bag of Kennedy will perform the two condition when the closure section is in open configuration and closure section is in closed configuration since only thing changing is the means of fastening via the plurality of magnets. 

    PNG
    media_image1.png
    786
    734
    media_image1.png
    Greyscale

Regarding claim 2, Kennedy as modified by Zar teaches, 
wherein (a) the flap magnets and base magnets are each circular-cylindrical (paragraph 21, described cylindrically shaped magnets additionally paragraph 21 shapes and size can be any shape and size of Zar, thereby the modified magnets provided in Kennedy will operate the same) and axially-magnetized along a pole axis (opposite attracting magnets), and (b) when the closure section is in the closed configuration, the pole axis of each flap magnet is axially aligned 
Regarding claim 3, Kennedy as modified by Zar teaches, 
 wherein (a) the base magnets are spaced from one another along a base magnet axis, and (b) the flap magnets are spaced from one another along a flap magnet axis (as seen in Zar the magnets are spaced apart, thereby this arbitrary axis of base magnet axis and flap magnet axis are the axis that the Zar fig 1 shows the magnets being spaced apart in, thereby the modified bag of Kennedy as described in claim 1 will comprised spaced apart magnets as claimed).
Regarding claim 4, Kennedy as modified by Zar teaches, 
wherein (a) the base magnets are constrained from movement along the base magnet axis with respect to the first panel element (Similar to Zar, fig 1 and 2, the magnets are provided in between the walls of the panels thereby constraining the movement, similarly the bag of Kennedy as modified in claim 1 will comprise the magnets to be in between the panels of Kennedy and thereby constraining the movements); and (b) the flap magnets are constrained from movement along the flap magnet axis with respect to the second panel element (Similar to Zar, fig 1 and 2, the magnets are provided in between the walls of the panels thereby constraining the movement, similarly the bag of Kennedy as modified in claim 1 will comprise the magnets to be in between the panels of Kennedy and thereby constraining the movements).
Regarding claim 15, 

Regarding claim 21, Kennedy teaches, 
A faraday bag with closure system (Fig. 8-11, element 52, paragraph 2, title, bag for blocking RF), the faraday bag comprising:
 a first panel element (First panel being front side of the bag element 12, similar to fig 1, where the bag is folded by the line 14, such that the two panels are the region indicated by 16 and 18) and a second panel element (second panel being rear side of the bag element 12, similar to fig 1, where the bag is folded by the line 14, such that the two panels are the region indicated by 16 and 18) each including an RF-shielding layer (Paragraphs 2, 28 fabric faraday cage), the panel elements being connected to one another to define an RF-shielding compartment (the compartment where element 54 is the opening and as seen in figure 11, at least device 100 is placed within the compartment) there between and an access mouth (access mouth being element 54); 
a closure section (Fig. 11, closure section seen between figure 11 and open configuration of fig 8 going backwards) defined between the shielding compartment and the access mouth, the closure section including a retention segment (see annotated drawing), and a distal flap segment (see annotated drawing) being foldably associated with the retention segment, the closure section being selectively actuatable between an open configuration and a closed configuration (as seen figures 8 to 9 shows open to close configuration); 

	(a) with the first panel element, and 
	(b) with the retention segment (Figs. 8-11, as seen the front panel of element 12 comprises element 58a and provided in the retention segment); 
a flap fastener (element 58b) being disposed 
	(a) with the second panel element, and 
	(b) with the distal flap segment (Figs. 8-11, as seen the rear panel of element 12 comprises element 58a and provided in the retention segment); 
wherein 
(a) when the closure section is in the open configuration 
	(i) the flap fastener  is disengaged with respect to the base fastener (as seen in figure 8, open configuration), and 
	(ii) the shielding compartment is accessible from an ambient environment by way of the access mouth (Fig. 8, element 54 allowing access); and 
(b) when the closure section is in the closed configuration (Figs. 9-11 but final closed position in figure 11) 
	(i) the distal flap segment is folded with respect to the retention segment (figs 8-11, paragraph 26-28; the office notes that this claim recites comprising therefore, additional feature can be provided, additionally since the applicant claim is broad, and given then broadest reasonable interpretation, the distal flap segment is folded with respect to the retention segment as it is being folded towards the retention segment), 

	(iii) the access mouth is retained in an RF-sealed configuration (Fig. 11, closed configuration to protect the device 100 from RF since this is creating faraday cage).
Kennedy does not teach the use of magnets as the fastening means between the two panel elements (first panel element and second panel element), thereby Kennedy does not explicitly teach the following limitation: 
a plurality of base magnets each being disposed 
	(a) within the first panel element, and 
	(b) within the retention segment; 
a multiplicity of flap magnets each being disposed 
	(a) within the second panel element, and 
	(b) within the distal flap segment; 
	wherein 
(a) when the closure section is in the open configuration 
		(i) the flap magnets are out of attractive magnetic engagement with respective said base magnets, and 
		(ii) the shielding compartment is accessible from an ambient environment by way of the access mouth; and 
(b) when the closure section is in the closed configuration 
	(i) the distal flap segment is folded with respect to the retention segment, 

	(iii) the access mouth is retained in an RF-sealed configuration.
However, providing magnets in the field of securing is not new and an alternative option to the fasteners of Kennedy  (as evidence by paragraph 110 of Brundage US Pub 2018/0220757).
Zar in similar field of a faraday bag with magnetic closure system (title , Fig 1-2) teaches the use of magnets (Fig. 1, elements 108-118, paragraph 21 and 23) as the closure system in a faraday bag/pouch (abstract, paragraph 13, 15 talks about the bag used to provide shielding when the bag/pouch is closed by the magnets), such that plurality of base magnets each disposed within the first panel element (top of  fig 1, such that base magnets are elements 108, 110, 112) and a multiplicity of flap magnets each disposed within the second panel element (flap magnets are elements 114, 116, 118)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the magnetic closure system as taught by Zar as the closure system of faraday bag of Kennedy such that the plurality of base magnets (such as magnets of elements 108-112 of Zar) each disposed within the first panel element and within the retention segment of Kennedy's bag and a multiplicity of flap magnets (such as elements 114-118 of Zar) each disposed within the second panel element and within the distal flap segment (i.e. in the page of the fasteners 58a-b), such that the magnets as taught by Zar are provided in the place of the fasteners of Kennedy since providing magnetic fastening would enable self-sealing capability of the bag and a user can perform one-handed operation of sliding the electronic device in and .

Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Hung et al. US Pub 2016/0007121. ***The office notes that any claims dependent on claim 2 can be also be rejected under this header since Hung reference is strictly use to teach the shape of the magnet.
Regarding claim 2, 
In the case applicant disagrees with the interpretation of magnets being circular-cylindrical. 
Hung et al. teaches magnets in various shapes including a circular cylindrical shape (Paragraph 22, element 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cylindrical shape magnets of Zar since Zar provides suggestion (bottom of paragraph 21 of Zar) that any shape or size of magnets can be used, thereby modifying the magnets of Zar to be circular cylindrical since such modification would not make the device un-operable, additionally, providing circular cylindrical shape magnets will radially generate the magnetic fields, thereby providing an additional barrier of RF shielding. 
Regarding claim 22, 

(e) the base magnets are constrained from movement along the base magnet axis with respect to the first panel element (Similar to Zar, fig 1 and 2, the magnets are provided in between the walls of the panels thereby constraining the movement, similarly the bag of Kennedy as modified in claim 1 will comprise the magnets to be in between the panels of Kennedy and thereby constraining the movements); and (f) the flap magnets are constrained from movement along the flap magnet axis with respect to the second panel element (Similar to Zar, fig 1 and 2, the magnets are provided in between the walls of the panels thereby constraining the movement, similarly the bag of Kennedy as modified in claim 16 will comprise 
In the case applicant disagrees with the interpretation of magnets being circular-cylindrical. 
Hung et al. teaches magnets in various shapes including a circular cylindrical shape (Paragraph 22, element 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cylindrical shape magnets of Zar since Zar provides suggestion (bottom of paragraph 21 of Zar) that any shape or size of magnets can be used, thereby modifying the magnets of Zar to be circular cylindrical since such modification would not make the device un-operable, additionally, providing circular cylindrical shape magnets will radially generate the magnetic fields, thereby providing an additional barrier of RF shielding.

Claim(s) 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Brundage US Pub 2018/0220757.
Regarding claim 6, 
Kennedy as modified teaches the folding configuration as shown in figures 8-11. 
Kennedy does not teach a base stiffener element and a flap stiffener element, wherein (a) the base stiffener element is elongated and disposed (i) within the first panel element, and (ii) within the retention segment, and (b) the flap stiffener element is elongated and disposed (i) within the second panel element and (ii) within the distal flap segment.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the stiffener element as taught by Brundage with the bag of Kennedy as modified such that a base stiffener element (element 832 provided within the first panel element and in the section of the retention segment) and a flap stiffener (element 832 provided within the second panel element and in the section of the distal flap segment) is provided, wherein (a) the base stiffener element is elongated and disposed (i) within the first panel element and (ii) within the retention segment; and (b) the flap stiffener element is elongated and disposed (i) within the second panel element and (ii) within the distal flap segment, for the purpose of maintaining the shape of the bag and preventing from sagging, additionally providing a proper folding location, thereby ensuring the magnets (as modified in claim 1) are properly aligned. 
Regarding claim 8, 
Kennedy as modified by Zar and Brundage teaches wherein the base stiffener element is in direct contact with the base magnets and the flap stiffener element is in direct contact with the flap magnets. The office notes that as modified in claim 6, the stiffeners are placed with respect to the retention segment and the distal flap segment, furthermore, as described in claim 1, the magnets are also placed in the retention segment and distal segment, thereby the modified bag of Kennedy comprises the stiffeners and the magnets to be placed on the retention segments and distal segment, thereby since both the stiffener and the magnets are 
Regarding claim 10, 
Kennedy as modified by Zar and Brundage teaches the base stiffener element and the flap stiffener element having stiffness but also providing a degree of flexibility (Paragraph 118, Burndage). 
Kennedy as modified does not teach the base stiffener element and the flap stiffener element are each comprised of a polymer strip. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of Kennedy as modified by at least Brundage to use a polymer strip since providing a specific material with the desired flexibility is known in the art and Polymer such as ABS or other plastic as evidence by Law US Pub 2015/0108186 paragraph 34, is known to be semi ridged material that provides the desired stiffness and flexibility. 

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Brundage US Pub 2018/0220757 and Miller US Pub 2015/0053581.
Regarding claim 12,

Kennedy as modified does not teach an auxiliary securement element having a first portion affixed to the second panel element and a second portion configured to engage and disengage the first panel element, wherein (a) when the second portion is in engagement with the first panel element, the auxiliary securement element aids in securing the closure section in the closed configuration, and (b) when the second portion is disengaged from the first panel element, the auxiliary securement element does not aid in securing the closure section in the closed configuration.
Miller teaches an auxiliary securement element (Fig. 1, element 41/45 and corresponding snap provided on element 25) having a first portion affixed to a panel (the strap secured to one end) and a second portion configured to engage and disengage the other panel element (Fig 1, element 45 configured to secure to disengaged unlabeled female portion on the surface of element 25). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the auxiliary securement element as taught by Miller such that the strap with male fastener is provided on the second panel of Kennedy's bag and a second portion (female part of Miller) configured to engage and disengage the first panel element, such that the strap is provided on the rear of bag of Kennedy of figure 11 and the female fastener is provided on the surface of element 52a of figure 11 such that when the second portion is in engagement with the first panel element the auxiliary securement element aids in securing the closure section in closed configuration (as seen in figure 11 and as modified by Zar, 
Regarding claim 13, Kennedy as modified teaches 
wherein the engagement and disengagement of the second portion are by way of mutually-engageable snap components (Miller, element 41/45 and corresponding female securing are snap components).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Rohrbach US Pub 2014/0361142.
Regarding claim 14, 
Kennedy as modified by Zar teaches the base magnets and flap magnets are rare earth magnets (paragraph 21). 
Kennedy as modified by Zar does not specific the rear earth magnets are neodymium magnets. However, using the desires rear earth magnets such as neodymium is not new. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the specific neodymium magnet as taught by Rohrbach as the rare earth magnet of Kennedy as modified by Zar for the purpose of providing the strongest type of rare earth magnets (middle of paragraph 25).

Claim(s) 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Brundage US Pub 2018/0220757 and Hung et al. US Pub 2016/0007121.
Regarding claim 16, Kennedy teaches, 
A faraday bag with closure system (Fig. 8-11, element 52, paragraph 2, title, bag for blocking RF), the faraday bag comprising:
 a first panel element (First panel being front side of the bag element 12, similar to fig 1, where the bag is folded by the line 14, such that the two panels are the region indicated by 16 and 18) and a second panel element (second panel being rear side of the bag element 12, similar to fig 1, where the bag is folded by the line 14, such that the two panels are the region indicated by 16 and 18) each including an RF-shielding layer (Paragraphs 2, 28 fabric faraday cage), the panel elements being connected to one another to define an RF-shielding compartment (the compartment where element 54 is the opening and as seen in figure 11, at least device 100 is placed within the compartment) there between and an access mouth (access mouth being element 54); 

a base fastener (element 58a) being disposed 
	(a) with the first panel element, and 
	(b) with the retention segment (Figs. 8-11, as seen the front panel of element 12 comprises element 58a and provided in the retention segment); 
a flap fastener (element 58b) being disposed 
	(a) with the second panel element, and 
	(b) with the distal flap segment (Figs. 8-11, as seen the rear panel of element 12 comprises element 58a and provided in the retention segment); 
wherein 
(a) when the closure section is in the open configuration 
	(i) the flap fastener is disengaged with respect to the base fastener (as seen in figure 8, open configuration), and 

(b) when the closure section is in the closed configuration (Figs. 9-11 but final closed position in figure 11) 
	(i) the distal flap segment is folded with respect to the intermediate flap segment (figs 8-11, paragraph 26-28), 
	(ii) the intermediate flap segment is folded with respect to the retention segment(figs 8-11, paragraph 26-28), 
	(iii) the flap fastener is engaged with respective said base fastener (as seen in figure 10 to 11 fasteners 58a-b secured to each other), and 
	(iv) the access mouth is retained in an RF-sealed configuration (Fig. 11, closed configuration to protect the device 100 from RF since this is creating faraday cage).
Kennedy does not teach the use of magnets as the fastening means between the two panel elements (first panel element and second panel element), thereby Kennedy does not explicitly teach the following limitation: 
a plurality of base magnets each being disposed 
	(a) within the first panel element, and 
	(b) within the retention segment; 
a multiplicity of flap magnets each being disposed 
	(a) within the second panel element, and 
	(b) within the distal flap segment; 
	wherein 

		(i) the flap magnets are out of attractive magnetic engagement with respective said base magnets, and 
		(ii) the shielding compartment is accessible from an ambient environment by way of the access mouth; and 
(b) when the closure section is in the closed configuration 
	(i) the distal flap segment is folded with respect to the intermediate flap segment, 
	(ii) the intermediate flap segment is folded with respect to the retention segment, 
	(iii) the flap magnets are in attractive magnetic engagement with respective said base magnets, and 
	(iv) the access mouth is retained in an RF-sealed configuration.
(c) the flap magnets and base magnets are each circular-cylindrical and axially- magnetized along a pole axis; and
(d) when the closure section is in the closed configuration, the pole axis of each flap magnet is axially aligned with the pole axis of a respective said base magnet.
However, providing magnets in the field of securing is not new and an alternative option to the fasteners of Kennedy (as evidence by paragraph 110 of Brundage US Pub 2018/0220757).
Zar in similar field of a faraday bag with magnetic closure system (title , Fig 1-2) teaches the use of magnets (Fig. 1, elements 108-118, paragraph 21 and 23) as the closure system in a faraday bag/pouch (abstract, paragraph 13, 15 talks about the bag used to provide shielding 
the flap magnets and base magnets are each circular-cylindrical (paragraph 21, described cylindrically shaped magnets additionally paragraph 21 shapes and size can be any shape and size of Zar, thereby the modified magnets provided in Kennedy will operate the same) and axially-magnetized along a pole axis (opposite attracting magnets), and (b) when the closure section is in the closed configuration, the pole axis of each flap magnet is axially aligned with the pole axis of a respective said base magnet (Fig 2, when the magnets attract each other the each axis are aligned and providing magnetic force to maintain close position).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the magnetic closure system as taught by Zar as the closure system of faraday bag of Kennedy such that the plurality of base magnets (such as magnets of elements 108-112 of Zar) each disposed within the first panel element and within the retention segment of Kennedy's bag and a multiplicity of flap magnets (such as elements 114-118 of Zar) each disposed within the second panel element and within the distal flap segment (i.e. in the page of the fasteners 58a-b), such that the magnets as taught by Zar are provided in the place of the fasteners of Kennedy since providing magnetic fastening would enable self-sealing capability of the bag and a user can perform one-handed operation of sliding the electronic device in and out of the bag (paragraph 20, Zar). Furthermore, the modified bag of Kennedy will perform the 
Kennedy nor Zar teach a base stiffener element is elongated and disposed (a) within the first panel element, and (b) within the retention segment and a flap stiffener element is elongated and disposed (a) within the second panel element, and (b) within the distal flap segment.
Brundage in similar field of folding bag/pouch teaches use of an elongated stiffener element (Fig. 8, element 832, paragraph 117-118) at a desired location to maintain the shape and ensure that folding region folds at the proper location (paragraph 117). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the stiffener element as taught by Brundage with the bag of Kennedy as modified such that a base stiffener element (element 832 provided within the first panel element and in the section of the retention segment) and a flap stiffener (element 832 provided within the second panel element and in the section of the distal flap segment) is provided, wherein (a) the base stiffener element is elongated and disposed (i) within the first panel element, (ii) within the retention segment, and (ii) supportingly adjacent to the base magnets; and (b) the flap stiffener element is elongated and disposed (i) within the second panel element, (ii) within the distal flap segment, and (iii) supportingly adjacent to the flap magnets, for the purpose of maintaining the shape of the bag and preventing from sagging, additionally providing a proper folding location, thereby ensuring the magnets (as modified in claim 1) are properly aligned. 

In the case applicant disagrees with the interpretation of magnets being circular-cylindrical. 
Hung et al. teaches magnets in various shapes including a circular cylindrical shape (Paragraph 22, element 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the cylindrical shape magnets of Zar since Zar provides suggestion (bottom of paragraph 21 of Zar) that any shape or size of magnets can be used, thereby modifying the magnets of Zar to be circular cylindrical since such modification would not make the device inoperable, additionally, providing circular cylindrical shape magnets will radially generate the magnetic fields, thereby providing an additional barrier of RF shiealding. 
Regarding claim 17, Kennedy as modified teaches, 
 wherein (a) the base magnets are spaced from one another along a base magnet axis, and (b) the flap magnets are spaced from one another along a flap magnet axis (as seen in Zar 
Regarding claim 19, Kennedy as modified teaches, 
Kennedy as modified by Zar and Brundage teaches the base stiffener element and the flap stiffener element having stiffness but also providing a degree of flexibility (Paragraph 118, Burndage). 
Kennedy as modified does not teach the base stiffener element and the flap stiffener element are each comprised of a polymer strip. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of Kennedy as modified by at least Brundage to use a polymer strip since providing a specific material with the desired flexibility is known in the art and Polymer such as ABS or other plastic as evidence by Law US Pub 2015/0108186 paragraph 34, is known to be semi ridged material that provides the desired stiffness and flexibility. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Brundage US Pub 2018/0220757, Hung et al. US Pub 2016/0007121 and Miller US Pub 2015/0053581.
Regarding claim 20, 

Kennedy as modified does not teach and additional securing means that is provided by an auxiliary securement element having a first portion affixed to the second panel element and a second portion configured to engage and disengage the first panel element, wherein (a) when the second portion is in engagement with the first panel element, the auxiliary securement element aids in securing the closure section in the closed configuration, and (b) when the second portion is disengaged from the first panel element, the auxiliary securement element does not aid in securing the closure section in the closed configuration.
Miller teaches an auxiliary securement element (Fig. 1, element 41/45 and corresponding snap provided on element 25) having a first portion affixed to a panel (the strap secured to one end) and a second portion configured to engage and disengage the other panel element (Fig 1, element 45 configured to secure to disengaged unlabeled female portion on the surface of element 25). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the auxiliary securement element as taught by Miller such that the strap with male fastener is provided on the second panel of Kennedy's bag and a second portion (female part of Miller) configured to engage and disengage the first panel element, such that the strap is provided on the rear of bag of Kennedy of figure 11 and the female fastener is provided on the surface of element 52a of figure 11 such that when the second portion is in engagement with the first panel element the auxiliary securement element aids in securing the closure section in closed configuration (as seen in figure 11 and as modified by Zar, .


Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US Pub 20120195530 in view of Zar US Pub 2015/0052617 further in view of Hung et al. US Pub 2016/0007121 in view of Brundage US Pub 2018/0220757.
Regarding claim 24, 
Kennedy as modified teaches the folding configuration as shown in figures 8-11. 
Kennedy does not teach a base stiffener element and a flap stiffener element, wherein (a) the base stiffener element is elongated and disposed (i) within the first panel element, and (ii) within the retention segment; and (b) the flap stiffener element is elongated and disposed (i) within the second panel element, and (ii) within the distal flap segment.
Brundage in similar field of folding bag/pouch teaches use of an elongated stiffener element (Fig. 8, element 832, paragraph 117-118) at a desired location to maintain the shape and ensure that folding region folds at the proper location (paragraph 117). 

Regarding claim 25, 

Kennedy as modified does not teach the base stiffener element and the flap stiffener element are each comprised of a polymer strip. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of Kennedy as modified by at least Brundage to use a polymer strip since providing a specific material with the desired flexibility is known in the art and Polymer such as ABS or other plastic as evidence by Law US Pub 2015/0108186 paragraph 34, is known to be semi ridged material that provides the desired stiffness and flexibility. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/             Examiner, Art Unit 2835